El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La presente fue una acción entablada con motivo de un libelo. Las palabras que se denuncian son las que aparecen contenidas en una comunicación escrita por el Alcalde susti-tuto de Mayagüez destituyendo al demandante del cargo de abogado del municipio. La comunicación dice lo siguiente:
“Gobierno Municipal, Mayagüez, P. R. Oficina del Alcalde. Junio 27 de 1913. Sr. Pascasio Fajardo, Abogado del municipio, Mayagüez, P. R. Señor: Encontrando que la acción desarrollada por Y. como empleado del municipio, digo, como empleado municipal, for-mulando una demanda contra mí sobre hechos falsos, establecería un precedente impropio, funesto e incorrecto para la disciplina del Go-bierno Municipal, tomando su acción como justa causa para esta deter-minación y haciendo uso del poder que para ello — la sección 32 de la Ley Municipal, por la presente y de este momento, queda Y. destituido del cargo de abogado del municipio, que ha venido desempeñando. Atentamente. Firmado. Carlos Sabater. Alcalde Accidental.”
La demanda expresa que el demandante entabló una acción contra el demandado sobre devolución de cierta suma de dinero que éste obtuvo del primero por engaño, pero que desis-tió de dicba reclamación por habérsele devuelto el dinero re-clamado y que el demandado le escribió la comunicación por venganza personal.
En el párrafo quinto de la demanda se alega que las pala-bras “encontrando que la acción desarrollada por Y. como *41empleado municipal formulando una demanda contra mí sobre techos falsos” son libelosas y difamantes por haber perdido dicha comunicación su carácter de privilegiada mostrándola el demandado maliciosa y voluntariamente a personas extra-ñas y a otros funcionarios municipales, con el fin de que esas personas tuvieran conocimiento de dichas frases libelosas.
En el párrafo sexto de la misma se dice en efecto, que la referida comunicación fue escrita para desprestigiar al de-mandante como abogado y notario.
También alega el demandante que el empleo de las pala-bras “que la acción desarrollada por el demandante estable-cería un precedente impropio, funesto e incorrecto” envuelve un concepto libeloso.
En otras partes de la demanda se hace referencia a la pu-blicación y alegación de daños y perjuicios. Se formuló una excepción previa a dicha demanda que fue declarada con lugar, dictando la corte su sentencia que fundó en la misma.
Las frases y palabras de la demanda que se estiman libe-losas, no están explicadas por el necesario innuendo como exige la buena práctica en materia de alegaciones, Balter v. Warner, decidido por el Tribunal Supremo de los Estados Unidos, en diciembre 23, 1913, esto es, en la demanda no se expresa la significación libelosa que el demandante da a dichas frases, ni se explica por qué llegaron a tener esa sig-nificación y qué relación tenían con el demandante. Maultu v. Bulletin Co., 55 Atl., 862, 864. 4 Words and Phrases Judicially Defined, 3630. No existe ninguna alegación de que fue-ran falsas las palabras expresadas por el demandado ni tam-’ poco se hizo alguna otra alegación específica semejante. En otras palabras, no aparece en ninguna parte especialmente alegada la naturaleza del supuesto libelo. La demanda ha fracasado completamente por tal motivo. Véase en relación con este punto el caso de Capó v. Capó, 17 D. P. R., 255, y el de Baker v. Warner, arriba citado.
No hay alegación de daño o perjuicio específico y con excepción del párrafo sexto en que se alega que se causó daño *42al demandante como abogado y notario, no existe imputación alguna de que la acción fuera libelosa per se. El párrafo sexto puede contestarse con sólo expresar que la comunicación no perjudicó al demandante como abogado y notario y que no tenía esa tendencia.
Dejando a un lado lo que pudiera considerarse como el aspecto más técnico del'caso y dando a las palabras una sig-nificación corriente, no aparece ningún libelo. Decir que una persona lia seguido una acción fundada en liechos falsos es un liecbo perfectamente compatible con la intención honrada del que así se expresa. Puede ser que una persona baya enta-blado un pleito equivocadamente. El demandado no hizo nin-guna manifestación que atacara a la reputación del deman-dante y solamente estaba resentido por la demanda que esta-bleció el demandante fundada en hechos que el demandado alegó eran falsos. Los hombres honrados pueden tener dis-tinto criterio con respecto a si una manifestación es o nó falsa, y por el hecho de decirse que determinadas palabras son fal-sas no se incurre necesariamente en libelo, las que ciertamente no son libelosas en este caso especialmente, porque no tenemos una idea de cuáles fueron las palabras que se emplearon en la demanda original presentada por Pascasio Fajardo contra Carlos Sabater sobre devolución de dinero.
En cuanto a las palabras “un precedente impropio, fu-nesto e incorrecto” ellas a lo sumo son una enérgica mani-festación de la acción que adoptó el demandado, pero no cons-tituyen libelo.
Alegó también el apelado que la comunicación era privi-legiada, pero como el apelante alega una publicación especial en primer término y después otra, nuestra sentencia se funda únicamente en la falta de materia libelosa.
Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.